December 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    JAMES PATRICK PHILLIPS, Appellant

NO. 14-12-00897-CV                          V.

                     STACEY LYNN PHILLIPS, Appellee
                     ________________________________

      This cause, an appeal from an Agreed Final Decree of Divorce, signed June
22, 2012, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, James Patrick Phillips, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.